 Case: 2:20-cv-05491-MHW-KAJ Doc #: 20 Filed: 09/01/21 Page: 1 of 4 PAGEID #: 97




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 KENNETH POWE,

                       Plaintiff,

                                                     Civil Action 2:20-cv-5491
       v.                                            Judge Michael H. Watson
                                                     Magistrate Judge Kimberly A. Jolson
 WARDEN, NOBLE CORRECTIONAL
 INSTITUTION, et al.,
                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on Defendant Correctional Officer Miller’s Motions for

Leave to File (Doc. 16) and for Extension of Time (Doc. 17). For the following reasons,

Defendant’s Motion for Leave to File (Doc. 16) is GRANTED, and Defendant’s Motion for

Extension of Time (Doc. 17) is GRANTED in part and DENIED in part. The dispositive

motions deadline is extended until September 8, 2021.

I.     BACKGROUND

       Plaintiff is a pro se prisoner incarcerated at the Noble Correctional Institution (“NCI”) in

Caldwell, Ohio. (Doc. 3). The allegations in the Complaint stem from an incident where Plaintiff

was struck by an ATV driven by Defendant Correctional Officer Miller (“CO Miller”). (See

generally id.). Plaintiff alleges that he received inadequate medical care for his injuries stemming

from the incident and that Defendants, CO Miller and NCI Warden, James Forshey, were

deliberately indifferent to his medical needs and that

       On December 29, 2020, the Undersigned issued a Scheduling Order. (Doc. 6). Relevant

here, the parties agreed that “[a]ny dispositive motion shall be filed by July 29, 2021.” (Id.).

Thereafter, Defendants moved to dismiss Plaintiff’s Complaint. (Doc. 7). The Court adopted the

                                                 1
 Case: 2:20-cv-05491-MHW-KAJ Doc #: 20 Filed: 09/01/21 Page: 2 of 4 PAGEID #: 98




Undersigned’s Report and Recommendation, granting in part Defendants’ Motion and dismissing

Plaintiff’s Eighth Amendment claim against Defendant Forshey. (See Docs. 10, 12). CO Miller

then filed his Answer. (Doc. 13). For the next several months the case progressed slowly. Then,

on August 12, 2021, after the dispositive motion deadline passed without either party filing

anything, CO Miller filed the instant Motions (Docs. 16, 17). Plaintiff responded to Defendant’s

Motion on August 25, 2021. (Doc. 19). Defendant’s Motions are now ripe for review.

II.    DISCUSSION

       Defendant requests the Court grant him leave to file a dispositive motion, instanter, and

further requests forty-five (45) days to file that motion. (See generally Docs. 16, 17). As detailed

above, the deadline for filing dispositive motions was July 29, 2021. (Doc. 6). Defendant

represents he missed the deadline due to his counsel “being out on sick leave in combination with

unanticipated attorney departures and limited support staff” in her office. (Doc. 16 at 3). Now,

Defendant asks the Court to extend the deadline so he may file a motion for summary judgement.

(Id. at 3–4). Plaintiff objects to any such extension, arguing he will be prejudiced if the Court

grants Defendant’s Motion. (Doc. 19).

       At base, Defendant’s Motions are requests for modification of the scheduling order. The

appropriate standard for reviewing such motions is contained in Federal Rule of Civil Procedure

16(b)(4). Pursuant to Rule 16, a scheduling order “may be modified only for good cause and with

the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also Kirby v. Diversified Fabrications, Inc.,

No. 1:08-CV-83, 2010 WL 11520004, * (E.D. Tenn. Mar. 26, 2010). The moving party must show

“that despite their diligence they could not meet the original deadline.” Leary v. Daeschner, 349

F.3d 888, 907 (6th Cir. 2003).




                                                 2
 Case: 2:20-cv-05491-MHW-KAJ Doc #: 20 Filed: 09/01/21 Page: 3 of 4 PAGEID #: 99




        Defendant asserts good cause exists here as there is no bad faith or dilatory motive on his

part. He represents he has complied with all deadlines up to this point and as soon as his counsel

discovered the missed deadline, he notified the Court. (Doc. 16 at 4). Furthermore, he argues that

extending the dispositive motions deadline “will allow for additional time for both parties to draft

their respective motions[;] will [] provide th[e] [] Court with the opportunity . . . to decide this case

without the need to proceed to trial[,] [and] would save precious time[,] resources and promote

efficiency in the resolution of this case.” (Id. at 3). In his one-page response, Plaintiff argues that

any such extension would prejudice him given “mounting COVID-19 restrictions” at NCI. (Doc.

19 at 2).

        The Court finds good cause exists here. First, this is not a case of dilatory motive or bad

faith. See e.g. Cooper v. Shelby Cty., Tenn., No. 07-2283-STA-CGC, 2010 WL 3211677 (W.D.

Tenn. Aug. 10, 2010) (affirming the Magistrate Judge’s refusal to extend the dispositive motions

deadline, where the moving party requested an extension almost three months after the deadline

had passed). Here, Plaintiff filed its motions to amend the dispositive motions deadline just

thirteen days after the deadline passed. Furthermore, “[a]lthough this amendment will result in

some delay, delay itself is not a valid reason for denying leave to amend where little prejudice is

shown.” Grant v. Target Corp., 281 F.R.D. 299, 304 (S.D. Ohio 2012). Plaintiff does not

meaningfully argue prejudice. (See generally Doc. 19). In fact, he is seemingly more concerned

about his access to mail should NCI impose further COVID-19 restrictions during dispositive

motion briefing. (Id. at 2). Rest assured, should such a situation arise, the Court will accommodate

Plaintiff to ensure he is able to fully participate in briefing on any dispositive motion.

        Accordingly, Defendant’s Motion for Leave to File (Doc. 16) is GRANTED. However,

the Court finds that Defendant’s request for forty-five (45) days to file his dispositive motion is



                                                   3
Case: 2:20-cv-05491-MHW-KAJ Doc #: 20 Filed: 09/01/21 Page: 4 of 4 PAGEID #: 100




excessive. Therefore, Defendant’s Motion for Extension (Doc. 17) is GRANTED in part and

DENIED in part. The dispositive motions deadline is extended until September 8, 2021.

III.   CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Leave to File (Doc. 16) is GRANTED,

and Defendant’s Motion for Extension (Doc. 17) is GRANTED in part and DENIED in part.

The dispositive motions deadline is extended until September 8, 2021.

       IT IS SO ORDERED.


Date: September 1, 2021                           /s/ Kimberly A. Jolson
                                                  KIMBERLY A. JOLSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                              4
